DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 3/30/2021.
Claims 1, 12, 17, 19 are amended.
Claims 2, 13-14, 18 are cancelled.
Claims 1, 3-12, 15-17, and 19-21 are pending.
The Examiner withdraws the objection to claims 17 and 19 for minor informalities due to Applicant’s amendment filed 11/30/2020. 
The Applicant has overcome the rejection of claims 1 and 12 under 35 USC 112(a) for failing to comply with the written description requirement by filing persuasive arguments (see Remarks filed 3/30/2021). 
The Applicant has overcome the rejection of claims 12 and 15-16 under 35 USC 112(b) as being indefinite by amending the claims in the reply filed 3/30/2021. 

Response to Arguments
Applicant’s arguments, see pages 9-10 of Applicant’s Remarks filed 3/30/2021 with respect to claims 1 and 12 have been fully considered and are persuasive.  The rejection of 11/30/2020 has been withdrawn. 
Applicant's arguments filed 3/30/2021 with respect to the rejection of claim 17 have been fully considered but they are not persuasive.
The Applicant argues that the labels 29 of Dobler are displaced not only vertically but also laterally relative to one another, and that any attempt to include the rotating unit of Dobler ‘838 would require a complete redesign of Dobler, and the Examiner has not provided any rational basis for such a redesign other than to arrive at the features of claim 17. The Examiner respectfully disagrees. Dobler . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.        
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitation “adjustment means in order to allow retrieval of labels in the Y-direction…[and] adjusting distances in the Y-direction” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “allow retrieval of labels in the Y-direction” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The limitation “adjustment” does not provide any structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 12, and 21 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: an adjustment roll and equivalents thereof (see Paragraph 45).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dobler (US 5919414) in view of Hoogland (US 2008/0143017) and Dobler (US 2007/0098838; hereby Dobler ‘838).
Regarding claims 17, Dobler discloses an apparatus and method for providing at least one insertion label on a tool of a machine (abstract) comprising:

 a punching device (1; Fig. 1-8) for insertion of labels (29; equivalent to IML labels) the punching device comprising:
a transfer unit (30; Fig. 7-8; equivalent to a transfer device) comprising receiving portions (39; equivalent to holders having a plate at an end thereof), wherein there are four receiving portions (see Fig. 8; equivalent to at least four holders), the receiving portions can be pushed apart or together in a forcibly controlled manner such that in the punching position (equivalent to a first position) the receiving portions are very close to each other (equivalent to a first predetermined relationship) so as to save web material as much as possible; and in a discharge position (equivalent to a second position) the receiving portions are moved apart as much as possible (equivalent to a second predetermined relationship) so that the pivot heads of the transfer unit which are also spaced apart from one another to a substantial degree need not additionally perform such movement, the machines have two mold planes (see annotated Fig. 8; Column 7, lines 48-Column 8, line 4);
a pivot head (32) with a receiving plate (33) (collectively equivalent to a label handling system);
and an injection molding machine (45).
As seen in Fig. 8, the punching position with the receiving portions very close to each other has a first predetermined relationship having a first distance in the X-direction that is smaller (different) than the discharge position with the receiving portions moved apart having a second predetermined relationship having a second distance in the X-direction (see annotated Fig. 8). Furthermore Dobler discloses that the labels in the discharge position (second position) have a retrieval distance that is bigger than the labels in the punching position have a printing distance (first position) (see annotated Fig. 8 above).
	However, Dobler is silent as to the label web having partially stamped out IML labels; first and second uprights each having a longitudinal axis extending along a length thereof, at least one holder attached to each upright and arranged orthogonally to the respective first and second uprights, the first and second uprights are each rotatable about the respective longitudinal axis to move the holders from a first position where each plate retrieves the respective IML label from the label web to a second position 
	Hoogland teaches a method of manufacturing plastic products in a mold provided with at least one label (abstract) comprising a strip of film (34; Fig. 5) with a substantially cut out label (36B; interpreted as a partially stamped out label) comprising narrow bridges (46) of material remained in a location wherein the in order to form a fixed connection between bands (44) and the label is maintained and the strip can be moved (Paragraph 32). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the known film with a substantially cut out label comprising narrow bridges as in Hoogland and the label medium of Dobler in order to achieve predictable results of forming a label in a strip of film with the benefit of cutting off or tearing loose the label in a neater way (Hoogland; Paragraph 40).  
	Dobler ‘838 teaches an injection molding machine (abstract) comprising transfer units (2) provided on a vertical stand (5; Fig. 2; equivalent to an upright) rotatably supported about vertical axis (6; Paragraph 20; equivalent to a longitudinal axis extending along a length thereof), wherein two transfer units are positioned on one side of the stand and two transfer units are positioned on the other side of the stand (see Fig. 2), each transfer unit including a receiving part (9; equivalent to at least one holder) arranged orthogonally with respect to the vertical stand (see Fig. 2), wherein the first transfer units pick up a labels, then are rotated about the vertical axis so that the receiving parts with labels are located opposite the insertion unit (3) while the second transfer units pick up the next labels (Paragraph 21), the stand is rotated 180 degrees (Paragraph 24). 
	It would have been obvious to said skilled artisan to have modified the transfer unit of Dobler such that the receiving parts are positioned on vertical stands capable of rotating 180 degrees as in Dobler ‘838 in order to achieve the predictable result of transferring the labels to a second unit (Dobler ‘838; Paragraph 21) with the benefit of allowing delivery of the labels while picking up the next labels (Dobler ‘838; Paragraph 21). One of ordinary skill in the art would appreciate that allowing the 
Regarding claim 19, modified Dobler discloses the receiving parts are positioned on rods (Dobler ‘838; 14; equivalent to extensions) such that the receiving parts can extend and retract in order to deliver the labels and pick up labels (Dobler ‘838; Paragraph 21). 
Regarding claim 20, modified Dobler discloses the receiving portions are very close to each other and in a discharge position the receiving portions are moved apart as much as possible (Column 7, lines 48-Column 8, line 4). Therefore, the distance in the X-direction between the suction portions in the discharge position is greater than the distance in the X-direction between suction portions in the punching position. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dobler (US 5919414) in view of Hoogland (US 2008/0143017) and Dobler (US 2007/0098838; hereby Dobler ‘838) as applied to claim 17 above, and further in view of Kato et al. (WO 2015/052783; see machine translation). 
Regarding claim 21, modified Dobler discloses the IML system as discussed above with respect to claim 17. 
However, modified Dobler is silent as to the unrolling device includes adjustment means that allow for retrieval of the IML labels in the first position, the adjustment means adjusting distances in the Y-direction so that a retrieval distance in the Y-direction between IML labels in the first position is different from a printing distance in the Y-direction between two adjacent IML labels in the web. 
Kato teaches a punching device (abstract) the punching device (100b; Fig. 6) comprising a sheet-like workpiece moving mechanism (210) comprising a first punching mechanism (130), a second punching mechanism (160), and a distance adjusting roller (220), wherein the distance adjusting roller 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the workpiece moving mechanism including a distance adjusting roller as in Kato to the web device of modified Dobler in order to achieve the predictable result of adjusting the height of the adjusting roller (Kato; Paragraph 22, Paragraph 3) with the benefit of correctly moving the workpiece into their respective punching areas (Kato; Page 23, Paragraph 4). 
It is noted that neither the claims nor the specification define “a retrieval distance” and “a printing distance”. Therefore, the Examiner has interpreted the “retrieval distance” as the distance between IML labels when the adjustment means is engaged with the web, and the “printing distance” as the distance between IML labels when the adjustment means is not engaged with the web such that the web is fully extended. Additionally, the claim does not specify the location of the adjustment means. As seen in Fig. 6 and according to Paragraph 45 of the instant specification, the adjustment roll (19) is located between two exposure surfaces (15), the exposure surfaces being defined as the locations where the labels are stamped out (see Fig. 3). 
Regarding the claim limitation “the adjustment means adjusting distances in the Y-direction so that a retrieval distance in the Y-direction between IML labels in the first position is different from a printing distance in the Y-direction between two adjacent IML labels in the web” and “wherein the unrolling device exposes the IML labels with a predetermined distance between the IML labels in the Y-direction, along a longitudinal extension of the label web, which is a different distance in the Y-direction than an existing distance between adjacent IML labels in the label web” one of ordinary skill in the art would appreciate that the distance adjusting roller would need to adjust the web in the Y-direction in order to adjust the portions of the web into the correct locations of the receiving portions. Therefore, adjusting the distance adjusting roller would change the distance between labels in the Y-direction. Furthermore, it is noted that modified Dobler discloses the distance adjusting roller located between two exposure surfaces, similar to the arrangement described in the instant specification.

Allowable Subject Matter
Claims 1, 3-12, and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or reasonably suggest “wherein a delivery distance between delivered IML labels in the second position in the Y-direction is bigger than the printing distance in the Y-direction between two adjacent IML labels in the web and is the same as the retrieval distance in the Y-direction between IML labels in the first position” in combination with the other claim limitations in claims 1 and 12.  
The closest prior art is Dobler (US 5919414). Dobler discloses a transfer device and an unrolling device for providing a label handling system for an injection molding unit comprising at least four holders, which are movable between a first position and a second position, whereby the first position has a first predetermined relationship between the at least four holders regarding a first predetermined relationship between the at least four holders regarding a first distance in an X-direction relative to one another, and wherein the holders are intended to retrieve the IML labels when in the first position from the unrolling device, which comprises a label web, the length of which extends in a Y-direction, whereby the second position has a second predetermined relationship between the at least four holders regarding a second distance in the X-direction relative to one another, the first distance in the X-direction being different from the second distance in the X-direction, wherein the at least four holders are intended to deliver the IML labels to the label handling system in the second position. However, Dobler is silent as to the label web having partially stamped out IML labels, wherein the IML labels are attached to the label web through micro connection; the unrolling device comprises adjustment means in order to allow retrieval of the IML labels in the first position, the adjustment means adjusting distance in the Y-direction so that a retrieval distance in the Y-direction between IML labels in the first position is different from a printing distance in the Y-direction between two adjacent IML labels in the web; and wherein a delivery distance between delivered IML labels in the second position in the Y-direction is bigger than the printing distance in the Y-direction between two adjacent IML labels in the web and is the same as the retrieval distance in the Y-direction between IML labels in the first position. 

Kato (WO 2015/052783) teaches a first punching mechanism, a second punching mechanism, and a distance adjusting roller configured to adjust the position of a sheet-like workpiece in the first and second punching mechanisms. It would have been obvious to one of ordinary skill in the art to have added the distance adjusting roller of Kato to the system of Dobler in order to move the label web into the correct position in the punching area. 
However, one of ordinary skill in the art would not be motivated to modify Dobler to achieve the limitation “wherein a delivery distance between delivered IML labels in the second position in the Y-direction is bigger than the printing distance in the Y-direction between two adjacent IML labels in the web and is the same as the retrieval distance in the Y-direction between IML labels in the first position.” Specifically, the Applicant argues that Dobler’s special feature is that the receiving parts 39 are very close to each other in the punching position to save as much web material 22 as possible, and the receiving portions 39 are moved apart as much as possible in the discharge position (See Page 9 of Remarks filed 3/30/2021). In other words, Dobler suggests the delivery distance could be greater than the printing distance, but would not teach that the delivery distance is equal to the retrieval distance. In fact, the retrieval distance would be less than the delivery distance since Dobler teaches that the holders are close together as possible in the first position. 
Furthermore, the limitation “wherein a delivery distance between delivered IML labels in the second position in the Y-direction is bigger than the printing distance in the Y-direction between two adjacent IML labels in the web and is the same as the retrieval distance in the Y-direction between IML labels in the first position” requires more than adjusting the position of the label holders of Dobler; it requires adjusting both the position of the label holders of Dobler and the position of the distance adjusting roller (as modified by Kato) to achieve certain pitches between labels in the web. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 














Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743